Citation Nr: 0510391	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  95-09 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a valvular heart 
disease.

2.  Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from July 7, 1969 to November 
4, 1969.  The appellant also served with the United States 
Army Reserve from September 1968 to October 1970 and with the 
National Guard from October 1970 to February 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
the development requested in the Board's previous remands has 
been accomplished to the extent possible.  This case is now 
ready for further appellate review.


FINDINGS OF FACT

1.  The veteran's valvular heart disease is not related to 
active service.

2.  The veteran is able to secure and follow a substantially 
gainful occupation and there is evidence of income in excess 
of the thresholds for nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  Valvular heart disease was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

2.  The veteran is not eligible for nonservice-connected 
pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 
38 C.F.R. § 4.17 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that this matter has now been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the claims file reflects that the veteran has been 
advised on numerous occasions of the evidence necessary to 
substantiate his claims.

First, the original rating decision of December 1993 and 
January 1995 statement of the case advised the veteran that 
his claim for service connection for valvular heart disease 
was being denied on the basis that the evidence showed that 
the veteran developed valvular heart disease unrelated to his 
military service.  

Thereafter, following the veteran's submission of an August 
1995 medical statement from Dr. L., an October 1995 
supplemental statement of the case advised the veteran that 
since there were no symptoms of any heart disease during 
service, the evidence did not support a finding that his 
current heart condition was aggravated during service, and 
that Dr. L.'s statement that the veteran's basic training 
during service accelerated the disease process was purely 
conjecture.

The record then reflects that the veteran was furnished with 
Department of Veterans Affairs (VA) examination in December 
1998, and that an October 2000 supplemental statement of the 
case continued to deny the claim for service connection for 
valvular heart disorder on the basis that the evidence was 
against a finding that this condition had been aggravated 
during service.

Thereafter, pursuant to a Board remand in February 2001, the 
veteran was furnished with additional VA examination in June 
2001, and a January 2003 supplemental statement of the case 
advised the veteran that the findings of the June 2001 
examiner were similar to the findings expressed by the 
previous VA examiner in December 1998, and that the evidence 
was still against any relationship between the veteran's 
heart condition and service.  The Board further notes that 
whereas previous communications from the regional office (RO) 
had denied the claim for nonservice-connected pension 
benefits on the basis that the veteran did not have 
qualifying service, the supplemental statement of the case 
more correctly notified the veteran that he was not eligible 
for such benefits based on the fact that he was gainfully 
employed as an attorney, that previously submitted 
information indicated that his income was excessive for 
nonservice-connected pension benefits purposes, and that with 
one nonservice-connected disability rated at 30 percent, he 
did not otherwise meet the threshold requirements for pension 
under 38 C.F.R. § 4.17 (2004).

Pursuant to another Board remand in January 2004, the veteran 
was furnished with a letter in which the veteran was notified 
of the evidence necessary to substantiate his claim for 
service connection for valvular heart disease, the evidence 
that had been obtained on his behalf, and identified no 
further evidence that would be obtained by VA in support of 
his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This letter was silent as to the claim for nonservice-
connected pension, but as will be shown more fully below, 
since the claim is subject to denial as a matter of law based 
on undisputed facts already of record, the Board finds that 
this omission does not require remand of this claim under the 
VCAA.

Although the June 2004 VCAA notice letter clearly came after 
the initial rating decision that denied the claims in 
December 1993, and did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claims as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

There is also no indication that there are any outstanding 
records or reports that have not been obtained or that are 
not already adequately addressed in records and reports that 
are in the claims file.  In addition, following a June 2004 
request from the veteran asking for additional medical 
evidence that was provided by the RO in October 2004, the 
veteran did not provide any additional supporting evidence 
and has not indicated his intention to provide additional 
evidence.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Service medical records reflect that upon enlistment 
examination in September 1968, the appellant's systems were 
clinically evaluated as normal and no defects were noted.  A 
November 1971 clinical record reflects that a private 
cardiologist had detected a mild systolic crescendo murmur 
and referred the appellant for cardiac catheterization as 
soon as possible.  The service physician noted that the 
appellant had no history of childhood illness that could be 
construed as rheumatic fever, but did have a history of 
syncopal episodes following exertion five years earlier.  It 
was noted that the appellant had experienced no further 
syncopal episodes in the most recent five-year period despite 
normal physical activity, including his basic training.  The 
appellant reported that he was not physically active.  He 
also reported having palpitations at times of severe nervous 
tension.  The service physician opined that it was not 
possible to say what the etiology of the murmur was, but 
there was nothing to suggest that the appellant was not 
suitable for worldwide duty.

A November 1971 private physician statement reflects that the 
appellant had a mid systolic mitral murmur and thrill with no 
cardiac enlargement.  The physician opined that examination 
findings represented mitral valve insufficiency, most likely 
secondary to rheumatic heart disease.

A December 1972 service medical examination report notes a 
systolic murmur of the heart, etiology unknown, possible 
mitral valve dysfunction.

Private treatment records dated in 1992 reflect the appellant 
underwent mitral valve repair, aortic valve repair, and 
mitral valve annuloplasty.

In an August 1995 statement, a private physician, Dr. L., 
noted that he had followed the appellant as a patient for the 
last several years.  He stated that the appellant had 
valvular heart disease in the form of severe myxomatous 
degeneration of the mitral valve and resultant severe mitral 
regurgitation, and noted that the appellant had supplied him 
with various military medical examination reports, including 
those dated in September 1968, in January 1971, and December 
1972.  

Dr. L. stated that he found it quite interesting that such a 
significant murmur was not appreciated by a qualified 
examiner less than three years prior to its detection.  Dr. 
L. also opined that, taking into consideration the 
aforementioned findings, it was quite possible that the 
required strenuous activity of basic training and service in 
the armed forces accelerated the disease process in the 
mitral valve producing significant worsening of his mitral 
regurgitation earlier than would have been expected in the 
normal clinical course of events.

VA fee basis cardiological examination in December 1998 
revealed that the examiner noted the appellant had no history 
of rheumatic heart disease.  The examiner noted a 2 to 3/6 
systolic murmur, ejection quality, at the apex, transmitting 
somewhat to the left lower sternal border.  There was no 
obvious left ventricular enlargement.  There was no evidence 
of heart failure or pulmonary vascular redistribution.  There 
was probable left atrial enlargement.  The cardiothoracic 
ratio was slightly increased.  There was a diagnosis of 
status-post mitral and aortic valve repairs in July 1992 for 
myxomatous degeneration with prolapse, severe mitral 
regurgitation, moderate aortic regurgitation, aortic prolapse 
and mitral valve prolapse, and aortic valve dysplasia.  The 
examiner noted that at the July 1992 surgery, the aortic 
valve was noted to be dysplastic and prolapsing and the 
mitral valve was also prolapsing.  The examiner opined that 
these valve deformities were not service connected but rather 
reflected what appeared to be a congenital condition and 
dysplasia, and abnormal morphology of the aortic and mitral 
valves.  He opined that myxomatous degeneration of the mitral 
valve was an intrinsic condition and not a service-connected 
one.  The examiner also opined that there was no evidence 
this condition was aggravated during active service.  The 
examiner also later reiterated that the cause of the 
veteran's valvular disease was congenital, relating to 
myxomatous degeneration and dysplasia.

The appellant contended in testimony at the RO in August 1995 
that his current heart condition was either directly related 
to basic training or aggravated by that training, and in 
testimony before the Board in December 2000 that his valvular 
heart disease was aggravated by his military service.  He 
asserts that he had no other illness or physical activity 
other than military service to cause his heart murmur to go 
from being undetectable in 1968 to severe three years later.  
The appellant's position is supported by the August 1995 
statement from his private physician.  However, the December 
1998 VA examiner's opinion contradicted that of the August 
1995 private physician.  Therefore, VA afforded the veteran 
with an additional VA examination and opinion in June 2001.  

VA fee basis cardiological examination in June 2001 revealed 
that the examiner reviewed the veteran's claims file, 
including the record documenting that the veteran underwent 
mitral and sortie valve repairs in 1992.  It was this 
examiner's independent medical opinion that the veteran had 
myxomatous degeneration of the mitral and sortic valves, 
including mitral valve prolapse, with attendant severe 
regurgitation, and that he had successful repair of these 
valves in 1992.  An electrocardiogram was interpreted to 
reveal a nonspecific intraventricular conduction delay of the 
left bundle branch type, borderline left axis deviation of 
approximately -30 but otherwise unremarkable tracing.  The 
examiner opined that it was at least as likely as not that 
the veteran's valvular heart disorder, that is myxomatous 
degeneration of the aortic and mitral valves, with attendant 
regurgitation and which included mitral valve prolapse, was a 
condition which was not related to his active military 
service nor aggravated by that active military service.  The 
examiner further commented that this condition was 
essentially unremarkable in terms of the connection and 
should not be considered service connected, but rather 
reflect abnormal morphology of the valves with an intrinsic 
defect.


II.  Analysis

Turning first to the veteran's claim for service connection 
for valvular heart disease, the Board has carefully reviewed 
the evidence of record, and notes that while the veteran 
originally pursued his claim on the basis that his current 
heart disorder was either directly related to basic training 
during service or aggravated by that service, he is now 
primarily contending that this condition was aggravated by 
basic training during active service.  The Board further 
notes that this shift in position may be to some extent based 
on the greater weight of the evidence which now includes the 
December 1998 VA examiner's opinion that indicate that the 
veteran condition's was congenital in nature and Dr. L.'s 
opinion that implies such a conclusion.  The Board has 
reviewed these medical opinions and finds that they support 
the conclusion that the veteran's valvular heart disease did 
exist prior to service.  In addition, while enlistment 
examination was negative for any relevant complaints or 
findings, there is no opinion evidence contradicting the 
opinions in support of the proposition that the veteran's 
heart disorder preexisted service.  Therefore, the Board 
finds that the presumption of soundness has been rebutted and 
it is now necessary to address whether the veteran's 
condition was aggravated during service. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304 (2004).

Having found that the veteran's vavular heart disease 
preexisted the veteran's active service, the Board notes that 
a preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2004).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity in 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase was due 
to the natural progress of the condition.  Aggravation of a 
preexisting disease or injury may not be conceded where the 
condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including post operative scars, or absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In reviewing the in-service treatment records, the only 
entries relevant to this claim are from reserve duty 
examinations in 1971 and 1972, and reflect findings of 
systolic mitral murmur reflective of mitral valve 
insufficiency, without any connection of such symptoms to 
service.  In addition, no private treatment record dated 
prior to 1995 notes any increased symptoms associated with 
this disorder that are related to active military service.  
Instead, the claims file reflects no complaints or treatment 
for mitral valve insufficiency until 1992, approximately 20 
years after the initial reserve duty examination findings in 
1972.  While the records do reflect that mitral valve 
insufficiency was a long-standing condition, there is no 
opinion that attributes increased disability associated with 
this condition to military service.

Moreover, two VA examiners have examined the veteran and the 
record, and concluded that the veteran's valvular heart 
disease was not incurred or aggravated during active service.  
More specifically, the December 1998 VA examiner concluded 
that the cause of the veteran's valvular disease was 
congenital, relating to myxomatous degeneration and 
dysplasia, and there was no evidence that this condition was 
aggravated during active service.  

The June 2001 examiner also examined the veteran and reviewed 
the claims file, and concluded that the veteran's heart 
condition was not related to his active military service nor 
aggravated by that active military service. 

While the Board acknowledges the August 1995 opinion of Dr. 
L. that it was quite possible that the required strenuous 
activity of basic training and service in the armed forces 
accelerated the disease process in the mitral valve producing 
significant worsening of the veteran's mitral regurgitation 
earlier than would have been expected in the normal clinical 
course of events, speculative medical opinions are not 
accorded significant probative value.  Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

Accordingly, the Board finds that the more probative and 
persuasive evidence is against the finding of any increased 
disability associated with the veteran's valvular heart 
disease during service, and that therefore a preponderance of 
the evidence is against entitlement to service connection for 
valvular heart disease by way of aggravation.

The Board would further point out that while the veteran no 
doubt sincerely believes that there was an increase in 
disability associated with his valvular heart disease as a 
result of the basic training due to the lack of any other 
intervening source of aggravation between 1969 and 1971, as a 
lay person, he lacks the capability to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

With respect to the veteran's claim for nonservice-connected 
pension benefits, the veteran himself seemed to recognize at 
the time of his hearing before the Board in December 2000 
that since he was following substantially gainful occupation 
as an attorney, he was not eligible for pension benefits.  
38 C.F.R. § 4.17 (2004).  The Board also observes as did the 
RO that information on the veteran's original November 1992 
claim reflects that the veteran's yearly income was 
approximately $72,000 such that the veteran is also 
ineligible for benefits based on excessive income.  38 
U.S.C.A. §§ 1521, 1522 (West 2002).  The veteran has not 
offered any evidence to dispute these earnings such that the 
Board finds it reasonable to infer that the veteran's income 
is still approximately equal to or in excess of the income he 
reported in 1992.

Accordingly, the Board finds that the evidence is also 
against the claim for nonservice-connected pension benefits.  
The law is dispositive of the issue; and, therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

As the above-noted facts of substantially gainful occupation 
and excessive income alone make the veteran ineligible for 
the benefits the veteran seeks, the Board finds it 
unnecessary to address whether the veteran would otherwise be 
entitled to benefits pursuant to 38 C.F.R. § 4.17.  


ORDER

The claim for service connection for valvular heart disease 
is denied.

The claim for nonservice-connected pension benefits is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


